                      No. 6:21-cv-00083

                       Andy L. Smith,
                          Plaintiff,
                             v.
                  United States of America,
                         Defendant.


                           ORDER

    On January 20, 2021, plaintiff Andy L. Smith filed this case
in state court against his supervisor at the United States Postal
Office, Sanford Stephens, for defamation, slander, and libel.
Doc. 1-4. His case was subsequently removed to this court
(Doc. 1), where it was referred to United States Magistrate
Judge John D. Love pursuant to 28 U.S.C. § 636. Doc. 3. The
United States Attorney then filed a motion to substitute the
United States as the sole defendant in place of Stephens (Doc.
4), which the court granted pursuant to 28 U.S.C. § 2679. Doc.
5. After plaintiff filed an amended complaint naming the
United States as the proper defendant (Doc. 6), defendant
filed a motion to dismiss. Doc. 7.
    On March 25, 2021, the magistrate judge issued a report
and recommendation finding that: (1) the court did not have
subject-matter jurisdiction over plaintiff’s claims pursuant to
the Federal Tort Claims Act; (2) the court did not have subject-
matter jurisdiction because the United States has not waived
sovereign immunity for tort claims arising from defamation;
(3) the court did not have personal jurisdiction over the de-
fendant because plaintiff did not properly serve the United
States; and (4) the cause was time barred by Texas’s statute of
limitations for defamation claims. Doc. 10. The magistrate
judge also found that dismissal with prejudice was proper be-
cause plaintiff had continued to file similar cases designed to
harass Stephens, and the instant case exhibited a non-curable
lack of jurisdiction. Id. Accordingly, the magistrate judge rec-
ommended that the court grant defendant’s motion and dis-
miss the case with prejudice. Id. Plaintiff timely filed objec-
tions. Doc. 11.
   When a party timely objects to a magistrate judge’s report
and recommendation, the court reviews the report de novo.
28 U.S.C. § 636(b)(1). In conducting a de novo review, the
court examines the entire record and makes an independent
assessment under the law. Douglass v. United Servs. Auto.
Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).
    Though difficult to discern, plaintiff appears to raise three
objections. First, he asserts that he has filed several Title II
complaints with the United States Department of Justice. Doc.
11 at 1. The court interprets this as a challenge to Judge Love’s
finding that plaintiff did not properly serve the United States
pursuant to Federal Rule of Civil Procedure 4(i). Plaintiff
seems to aver that, because he notified various federal agen-
cies of other cases he has filed, he has properly served the
United States here. This objection is without merit. Evidence
submitted by the defendant reflects that neither the United
States Attorney nor the United States Attorney General have
been served with the summons and complaint for this case,
and plaintiff has not shown otherwise. See Doc. 7-2. Accord-
ingly, this objection is overruled.
    Plaintiff’s second and third objections largely rehash the
allegations in his amended complaint. See Doc. 6. He again
alleges that following a workplace dispute, Stephens defamed
his character during a polygraph examination performed by
an unlicensed examiner. Doc. 11 at 2. These objections merely
restate the allegations in his amended complaint and are like-
wise overruled.
    For the reasons set forth above, the court accepts the mag-
istrate judge’s report and recommendation. Defendant’s



                              -2-
motion to dismiss (Doc. 7) is granted, and this case is dis-
missed with prejudice.
                       So ordered by the court on May 6, 2021.



                                 J. C AMPBELL B ARK ER
                               United States District Judge




                            -3-
